             Case 5:17-cv-02185-BLF Document 216 Filed 09/10/19 Page 1 of 3



 1   DURIE TANGRI LLP
     RAGESH K. TANGRI (SBN 159477)
 2   rtangri@durietangri.com
     EUGENE NOVIKOV (SBN 257849)
 3   enovikov@durietangri.com
     CATHERINE Y. KIM (SBN 308442)
 4   ckim@durietangri.com
     217 Leidesdorff Street
 5   San Francisco, CA 94111
     Telephone:    415-362-6666
 6   Facsimile:    415-236-6300

 7   Attorneys for Defendant
     GOOGLE LLC
 8

 9                               IN THE UNITED STATES DISTRICT COURT
10                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12   IN RE NEXUS 6P PRODUCTS LIABILITY                 Case No. 5:17-cv-02185-BLF
     LITIGATION
13                                                     NOTICE OF CHANGE IN COUNSEL
14                                                     Ctrm: 3, 5th Floor
                                                       Judge: Honorable Beth Labson Freeman
15

16

17

18

19

20
21

22

23

24

25

26

27

28


                          NOTICE OF CHANGE IN COUNSEL / CASE NO. 5:17-CV-02185-BLF
             Case 5:17-cv-02185-BLF Document 216 Filed 09/10/19 Page 2 of 3



 1          PLEASE TAKE NOTICE, pursuant to Civil Local Rule 5-1(c)(2)(C), that Joshua H. Lerner has

 2   ceased to be involved with this case as counsel for Defendant Google LLC. Ragesh K. Tangri, Eugene

 3   Novikov, and Catherine Y. Kim from Durie Tangri LLP will continue to represent Defendant Google

 4   LLC.

 5

 6    Dated: September 10, 2019                     DURIE TANGRI LLP

 7
                                              By:                   /s/ Catherine Y. Kim
 8                                                                 RAGESH K. TANGRI
                                                                   EUGENE NOVIKOV
 9                                                                 CATHERINE Y. KIM
10                                                  Attorneys for Defendant
                                                    GOOGLE LLC
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                       1
                          NOTICE OF CHANGE IN COUNSEL / CASE NO. 5:17-CV-02185-BLF
              Case 5:17-cv-02185-BLF Document 216 Filed 09/10/19 Page 3 of 3



 1                                       CERTIFICATE OF SERVICE

 2          I hereby certify that on September 10, 2019 the within document was filed with the Clerk of the
 3   Court using CM/ECF which will send notification of such filing to the attorneys of record in this case.
 4

 5                                                                    /s/ Catherine Y. Kim
 6                                                                   CATHERINE Y. KIM

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                          2
                           NOTICE OF CHANGE IN COUNSEL / CASE NO. 5:17-CV-02185-BLF
